              Case 19-01298-MAM         Doc 44   Filed 09/25/19     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov


In re:                                                  Case No. 18-16248-BKC-MAM
CHANCE & ANTHEM, LLC,                                   Chapter 7
            Debtor.
_____________________________________/
 ROBERT C. FURR, not individually but                   ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
              Plaintiff,
v.
JEFFREY M. SISKIND, individually and d/b/a
SISKIND LEGAL SERVICES, TANYA
SISKIND, individually and as Trustee of the
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually, CANNA-
MED PHARMACEUTICALS, LLC, a
Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a Florida Limited
Liability Company, SISKIND LEGAL
SERVICES, LLC, a Florida Limited Liability
Company, SOVEREIGN GAMING & ENTER-
TAINMENT, LLC, a Florida Limited Liability
Company, FLORIDA'S ASSOCIATION OF
COMMUNITY BANKS AND CREDIT UNIONS,
INC. a Florida Corporation, SYMPATICO EQUINE
RESCUE, INC, a Florida Corporation, WELLING-
TON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania
Limited Partnership, and ROBERT A. GIBSON,
individually,
            Defendants.
______________________________________/
                                            LINE
              Case 19-01298-MAM           Doc 44     Filed 09/25/19    Page 2 of 5



       COMES NOW Defendant Jeffrey M. Siskind, by and through his undersigned counsel,

and files this Line in order to commit to the record observations from the hearing conducted

yesterday on Robert Gibson’s Motion for Protective Order, in which the Court permitted Mr.

Gibson certain temporary relief from being deposed later that day, but required Mr. Gibson to

appear with or without an attorney upon notice by regular mail in less than thirty (30) days.

       Although the matter had been resolved, the undersigned rose to alert the Court that the

undersigned possesses personal knowledge that Mr. Gibson has denied receiving first class mail

and has avoided acceptance of certified mail in the past. Mr. Gibson also routinely asks process

servers to serve him somewhere other than his home in order to avoid service upon Patricia

Barron, who he lives with and describes as his ‘life partner.’

       Mr. Gibson indicated at the hearing that he had little acquaintance with bankruptcy. He

didn’t reveal that he filed for protection under Chapter 7 in 2005 and that, although he was able

to discharge a significant amount of debt, a non-dischargeable judgment now in the approximate

amount of $95,000 obtained by Wachovia and now held by Well Fargo Bank exists. This fraud

judgment resulted from Mr. Gibson’s taking and refusal to return approximately $40,000 which

the bank accidentally placed in one of his business accounts. In the case before this Court, Mr.

Gibson convinced George Maler to assign a deed to the “Talavera Property” to him in exchange

for a $100,000 “first” mortgage to Mr. Maler, and did not inform Mr. Maler that the Wells Fargo

judgment attached and had priority over Mr, Maler’s lien interest.

       Nor did Mr. Gibson reveal that he was once incarcerated by this bankruptcy court for

refusing to be deposed in his Chapter 7 case, and that he was only released after he agreed to be

deposed, which deposition was conducted while he was jailed because adverse parties believed

that his release on a promise to be deposed would just lead to more ‘gaming’ by Mr. Gibson.
               Case 19-01298-MAM          Doc 44     Filed 09/25/19      Page 3 of 5



       Numerous other factors need to be considered in assessing Mr. Gibson’s veracity. In

reviewing Mr. Gibson’s four Palm Beach County arrests, one of which was related to a public

indecent exposure charge, one can discern that Mr. Gibson has no regard for law enforcement.

The same can be said for Mr. Gibson’s disdain for the bench; the undersigned was advised by a

former client that Mr. Gibson said that he ‘gets away with a lot’ because most attorneys and

judges are too untrained or lazy to address a ‘curve ball’ thrown at them by a pro se litigant.

       Mr. Gibson does indeed ‘get away with a lot.’ He has developed a method of practicing

law without a license which he believes circumvents commission of a felony violation. It is his

practice to ‘buy into’ lawsuits and obtain an assignment of the right to prosecute suit as a party,

but splitting the proceeds (if any) with the assignor. Most, if not all, of these acquired lawsuits

go nowhere, and in at least one instance for which he is currently being sued, Mr. Gibson ran the

statute of limitations which resulted in obvious damages to the initial litigant who assigned its

cause of action.

       Mr. Gibson described himself as a ‘whistleblower’ and admits to responsibility for

having provided this case to Robert Furr, the Chapter 7 Trustee. He did not go into detail about

all of his other undertakings to discredit the undersigned for having terminating him after

numerous warnings for unlawfully practicing law while serving as an independently contracted

paralegal, which efforts included actionable defamation, urging the undersigned’s clients and

business associates to file bar complaints against the undersigned, filing an ethics complaint

against the undersigned, informing friends and clients that the undersigned was somehow

responsible for William Siskind’s accidental death, and appearing at the Palm Beach County

Sheriff’s Office to try to convince an investigator to proceed on the basis of said accusation.

       Mr. Gibson’s untruthful testimony and unsolicited false affidavits resulted in a mistrial in
              Case 19-01298-MAM          Doc 44     Filed 09/25/19     Page 4 of 5



Palm beach County case no. 2016CA012892. In another open case, and although numerous facts

which were revealed in other open and closed cases showed otherwise, Mr. Gibson testified that

his in depth investigation revealed that a known felon operating under an alias was in fact a

different person.

       WHEREFORE, the undersigned submits these observations in the interest of contributing

to the record those observations and certain facts known to the undersigned to further judicial

economy.

        Submitted this 25th day of September, 2019.


                                                        SISKIND LEGAL

                                                        ___/s/ Jeffrey M. Siskind___
                                                        Jeffrey M. Siskind, Esquire
                                                        FBN 138746
                                                        3465 Santa Barbara Drive
                                                        Wellington, FL 33414
                                                        TEL (561) 791-9565
                                                        FAX (561) 791-9581
                                                        Email: jeffsiskind@msn.com



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing Line was served in accordance with the attached
service list this 25th day of September, 2019.


                                                         ___/s/ Jeffrey M. Siskind___
                                                         Jeffrey M. Siskind, Esquire
                                                         FBN 138746
             Case 19-01298-MAM         Doc 44    Filed 09/25/19    Page 5 of 5



                                      SERVICE LIST

Notice will be served via CM/ECF, U.S. Mail and/or E-mail upon:

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310; Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile; Via email to
sth@womenatlawfl.com (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445,
LP and Zokaites Properties, LP)

Frank Zokaites, 375 Golfview Road, Wexford, PA 15090; Via e-mail to frank@zokaites.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414; Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414; Via e-mail to
jeffsiskind@msn.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414; Via e-mail to jeffsiskind@msn.com

CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414; Via e-mail to jeffsiskind@msn.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William
Siskind, deceased 3465 Santa Barbara Drive Wellington, FL 33414; Via e-mail to
jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414; Via e-mail to
jeffsiskind@msn.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414; Via e-mail to jeffsiskind@msn.com

Robert Gibson 1709 22nd Avenue North Lake Worth, Florida 33460; Via e-mail to
intelexigent@gmail.com

Robert Gibson 7369 Palmdale Drive Boynton Beach, Florida 33436; Via e-mail to
intelexigent@gmail.com
